DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Preliminary Amendment
The amendment filed 5/21/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the housing having the at least partially transparent or translucent sidewall facing the plurality of light sources of Claim 27 lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 13, 16, 18-20, 22-25, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2017/0038521) in view of Sferra et al. (US 2015/0345741).
With regards to Claim 1, Luo et al. discloses a lighting apparatus comprising: a mounting substrate [401] being arranged in the lighting apparatus at an angle with respect to a vertical direction (see paragraph 67 and Figure 6; the substrate [401] will substantially be arranged at an angle with respect to a vertical direction as seen in Figure 6); a plurality of light sources [202] mounted on a lower or vertical surface of the mounting substrate [401] such that at least two light sources of the plurality of light sources [202] are at a different height (see paragraph 67 and Figure 6); a plurality of lens elements (comprising the elements formed by the sides [111,112], see paragraph 45 and Figure 3) provided to the mounting substrate such that each of the plurality of light sources [202] is provided with a corresponding lens element (see Figure 3); at least two reflector elements [130,140] provided to the at least two light sources [202] (see paragraphs 43 and 57 and Figure 3), such that each of the at least two reflector elements has a reflective surface [141] (see paragraph 57 and Figures 3 and 6); wherein each of the at least two reflector elements [130,140] extends between a first edge and a second edge (see Figure 3); wherein each of the at least two reflector elements [130,140] first edge is being located above a corresponding light source [202] of the at least two light sources as seen in a vertical direction (see Figures 3 and 6);  wherein each of the at least two reflector elements second edge is being located below a corresponding light source [202] of the at least two light sources as seen in a vertical direction (see Figure 6).
Luo et al. does not explicitly disclose the mounting substrate is arranged at an angle of below 45⁰ with respect to a vertical direction.  However, Luo et al. does disclose the light entry portion [110] of the combined unit [100] comprising lens element [111,112] and reflector [130,140] may face any desired direction while still allowing the light to be uniformly diffused so long as the light source [202] faces such portion [110], and therefore the mounting substrate [401] may be disposed at a large angle of inclination with respect to the light exit direction, such as an angle of at least 15⁰ relative the light exit direction, and that there is greater freedom with regards to the way in which the mounting substrate [401] is arranged in order to satisfy different requirements of the structural design (see Luo et al. paragraph 67).  Therefore, one of ordinary skill in the art would be able to dispose the mounting substrate to be arranged at an angle of below 45⁰ with respect to a vertical direction in order to provide a desired mounting angle required for a given lighting application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the mounting substrate of Luo et al. such that the mounting substrate is arranged at an angle of below 45⁰ with respect to a vertical direction.  One would have been motivated to do so in order to provide a desired mounting angle required for a given lighting application (see Luo et al. paragraph 67).
Luo et al. does not explicitly disclose the reflective surface of each of the at least two reflecting elements is facing the mounting substrate.  
Sferra et al. teaches the reflective surface (comprising the reflecting surface of reflecting element portion [115], see Figure 5B) of each of the at least two reflecting elements [116,117] (see paragraph 39 and Figure 5B) is facing the mounting substrate (comprising the circuit board substrate onto which light sources [102] are disposed, see paragraphs 32 and 39 and Figures 5B and 5C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the reflective surface each of the at least two reflecting elements of Luo et al. to face the mounting substrate as taught by Sferra et al.  One would have been motivated to do so in order to adjust the light distribution direction (see Sferra et al. paragraph 39).

With regards to Claim 6, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. further discloses the plurality of light sources [201] is arranged as an array of light sources (see paragraph 63 and Figures 4 and 6).
Luo et al. does not explicitly disclose the array of light sources is with at least two rows of light sources and two columns of light sources.  However, Luo et al. does disclose the apparatus can include multiple light guiding units [100] arranged side by side in a system of multiple light sources (see Luo et al. paragraph 63), and can be widely used in lighting and/or signal indicating fields (see Luo et al. paragraph 69).  Furthermore, one of ordinary skill in the art would be able to include an arrangement of an array of light sources having at least two rows of light sources and two columns of light sources, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the array of light sources of Luo et al. to include at least two rows of light sources and two columns of light sources.  One would have been motivated to do so in order to create a system of multiple light sources (see Luo et al. paragraph 63) based on a lighting requirement of a given lighting application.

With regards to Claim 7, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 6.
Luo et al. further discloses one or each of the at least two reflector elements [130,140] corresponds to at least two adjacent light sources of a row of light sources; and/or wherein one or each of the plurality of reflector elements [130,140] corresponds to one lens element [111,112] (see paragraphs 43 and 57 and Figures 3 and 6).

With regards to Claim 9, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. further discloses one or each of the at least two reflector elements [130,140] is at a tangential angle with respect to the mounting substrate [401] at the first edge of each of the plurality of reflector elements [130,140], (see Figures 3 and 6; the reflector elements [130,140] are substantially arranged so as an angle is formed between at least reflector element portion [130] and the mounting substrate).
Luo et al. does not explicitly disclose such tangential angle is between 90⁰ and 170⁰.
Sferra et al. teaches one or each of the at least two reflector elements [116,117] is at a tangential angle with respect to the mounting substrate at the first edge of each of the plurality of reflector elements [116,117], said tangential angle being between 90⁰ and 170⁰ with respect to the mounting substrate (see paragraphs 32 and 40 and Figure 5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tangential angle of Luo et al. to be between 90⁰ and 170⁰ as taught by Sferra et al.  One would have been motivated to do so in order to direct light away from the reflector element of an adjacent light source (see Sferra et al. paragraph 40).

With regards to Claim 13, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. does not explicitly disclose the mounting substrate is vertical.  However, Luo et al. does disclose the light entry portion [110] of the combined unit [100] comprising lens element [111,112] and reflector [130,140] may face any desired direction while still allowing the light to be uniformly diffused so long as the light source [202] faces such portion [110], and therefore the mounting substrate [401] may be disposed at a large angle of inclination with respect to the light exit direction, such as an angle of at least 15⁰ relative the light exit direction, and that there is greater freedom with regards to the way in which the mounting substrate [401] is arranged in order to satisfy different requirements of the structural design (see Luo et al. paragraph 67).  Therefore, one of ordinary skill in the art would be able to dispose the mounting substrate to be vertical in order to provide a desired mounting angle required for a given lighting application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the mounting substrate of Luo et al. such that the mounting substrate is vertical.  One would have been motivated to do so in order to provide a desired mounting angle required for a given lighting application (see Luo et al. paragraph 67).

With regards to Claim 16, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. further discloses one or each of the plurality of lens elements [111,112] has a first surface (comprising a surface from which the light exits portions [111,112], see Figure 3) and a second surface (comprising a surface into which light [181,182] is incident, see paragraph 43 and Figure 3) located on opposite sides thereof (see paragraph 43 and Figure 3), wherein the first surface is a convex surface (see Figure 3; the first surface on a side of lens element [111,112] is substantially convex); wherein the second surface is a concave surface (see Figure 3; the second surface is substantially concave); and wherein the second surface extends over the corresponding light source (see Figures 3 and 6) .

With regards to Claim 18, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. further discloses one or each of the plurality of lens elements [111,112] comprises a free form lens element (see paragraphs 49-52; the lens elements [111,112] are substantially free form).

With regards to Claim 19, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 16.
Luo et al. further discloses at least one of said first surface and said second surface of one or each of the plurality of lens elements comprises a first curved surface and a second curved surface (comprising a surface on a side of the lens element [111,112] for directing light [181] and a surface on a side of the lens element [111,112] for directing light [182], see paragraph 43 and Figures 1 and 3), said first curved surface being connected to said second curved surface through a connecting surface or line comprising a saddle point or discontinuity (see paragraph 59 and Figures 2 and 3).

With regards to Claim 20, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 19.
Luo et al. further discloses the saddle point or discontinuity is located below the corresponding light source [202] as seen in a vertical direction (see Figures 3 and 6; the location of the light source [202] is to be on the side of the second surface of the lens element [111,112], and the saddle point or discontinuity is substantially on a side of the first surface of the lens element [111,112] and as seen in Figure 6, such saddle point or discontinuity is substantially located below the corresponding light source [202] as seen in a vertical direction of Figure 6), the saddle point or discontinuity being comprised by the first surface of one or each of the plurality of lens elements [111,112] (see paragraph 59 and Figures 2 and 3)
Luo et al. does not explicitly disclose the first curved surface is located higher than the second curved surface as seen in a vertical direction.  However, Luo et al. does disclose the light entry portion [110] of the combined unit [100] comprising lens element [111,112] and reflector [130,140] may face any desired direction while still allowing the light to be uniformly diffused so long as the light source [202] faces such portion [110], and therefore the mounting substrate [401] may be disposed at a large angle of inclination with respect to the light exit direction, such as an angle of at least 15⁰ relative the light exit direction, and that there is greater freedom with regards to the way in which the mounting substrate [401] is arranged in order to satisfy different requirements of the structural design (see Luo et al. paragraph 67).  Furthermore, as shown in Figure 6, Luo et al. substantially shows the apparatus arranged such that the lens element [111,112] is positioned over the light source [202] to substantially have a curved surface located higher than the other curved surface in a vertical direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Luo et al. to include the first curved surface being located higher than the second curved surface as seen in a vertical direction.  One would have been motivated to do so in order to provide a desired mounting angle required for a given lighting application (see Luo et al. paragraph 67).

With regards to Claim 22, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. does not explicitly disclose one or each of the plurality of lens elements is configured for guiding at least 50% of the light emitted by the corresponding light source towards the reflective surface of the corresponding reflector element.  However, Luo et al. does disclose utilizing the lens element portion [111] to guide light [181] towards the reflective surface [141] and lens element portion [112] to guide light [182] towards the reflective surface [131] in order to increase the diffusion range and the uniformity of light (see Luo et al. paragraph 57 and Figure 3).  Therefore, it would have been obvious to one of ordinary skill in the art to configure one or each of the plurality of lens elements for guiding at least 50% of the light emitted by the corresponding light source towards the reflective surface of the corresponding reflector element since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of one or each of the plurality of lens elements of Luo et al. to guide at least 50% of the light emitted by the corresponding light source towards the reflective surface of the corresponding reflector element.  One would have been motivated to do so in order to increase the diffusion range and uniformity of light emitted by the apparatus (see Luo et al. paragraph 57).

With regards to Claim 23, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 22.
Luo et al. does not explicitly disclose one or each of the plurality of lens elements is configured for guiding at most 45% of the light emitted by the corresponding light source below the second edge of the corresponding reflector element.  However, Luo et al. does disclose including portions [111] of the lens elements [111,112] capable of directing light towards reflective surface [141] (see Luo et al. paragraph 57 and Figure 3), or capable of directing light out of the apparatus (see Luo et al. paragraph 48 and Figure 1), and that the shape of the lens elements [111,112] is designed to provide a desired light deflection direction (see Luo et al. paragraph 49).  Therefore, one of ordinary skill in the art would be able to configure the lens elements of Luo et al. to guide at most 45% of the light emitted by the corresponding light source below the second edge of the corresponding reflector element, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of one or of each to the plurality of lens elements to guide at most 45% of the light emitted by the corresponding light source below the second edge of the corresponding reflector element.  One would have been motivated to do so in order to provide a desired light deflection direction from the apparatus required by a given application of the apparatus (see Luo et al. paragraph 49).

With regards to Claim 24, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 23.
Luo et al. does not explicitly disclose the plurality of lens elements associated and the at least two reflector elements are configured such that at least 55% of the light emitted by the at least two light sources is reflected by the at least two reflector elements.  However, Luo et al. does disclose utilizing the lens element portion [111] to guide light [181] towards the reflective surface [141] and lens element portion [112] to guide light [182] towards the reflective surface [131] in order to increase the diffusion range and the uniformity of light (see Luo et al. paragraph 57 and Figure 3), including portions [111] of the lens elements [111,112] capable of directing light towards reflective surface [141] (see Luo et al. paragraph 57 and Figure 3), or capable of directing light out of the apparatus (see Luo et al. paragraph 48 and Figure 1), and that the shape of the lens elements [111,112] is designed to provide a desired light deflection direction (see Luo et al. paragraph 49).  Therefore, one of ordinary skill in the art would be able to configure the plurality of lens elements associated and the at least two reflector elements of Luo et al. to such that at least 55% of the light emitted by the at least two light sources is reflected by the at least two reflector elements, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the plurality of lens elements associated and the at least two reflector elements are configured such that at least 55% of the light emitted by the at least two light sources is reflected by the at least two reflector elements.  One would have been motivated to do so in order to increase the diffusion range and uniformity of light emitted by the apparatus (see Luo et al. paragraph 57).

With regards to Claim 25, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. further discloses a first light-shaping module; wherein the first light-shaping module comprises; the plurality of lens elements [111,112]; and the at least two reflector elements [130,140] (see Figures 3 and 6).
Luo et al. does not explicitly discloses another plurality of light sources mounted on a lower or vertical surface of the mounting substrate such that another at least two light sources of the another plurality of light sources are at a different height, wherein the plurality of light sources and the another plurality of light sources are at a different height; a second light-shaping module; wherein the second light-shaping module comprises: another plurality of lens elements provided to the mounting substrate such that each of the another plurality of light sources is provided with a corresponding lens element; another at least two reflector elements provided to the another at least two light sources, such that each of the another at least two reflector elements has a reflective surface facing the mounting substrate; wherein each of the another at least two reflector elements extends between a first edge and a second edge; wherein each of the another at least two reflector elements first edge is being located above a corresponding light source of the another at least two light sources as seen in a vertical direction; wherein each of the another at least two reflector elements second edge is being located below a corresponding light source of the another at least two light sources as seen in a vertical direction.
However, Luo et al. does disclose the light-shaping module [100] formed of a lens elements [111,112] disposed over light sources [202] and including the reflector elements [130,140] with reflective surface [141] (please see the above discussion of the disclosure of Luo et al. with regards to Claim 1) and that multiple light-shaping modules [100] may be utilized together and arranged side-by-side (see Luo et al. paragraph 63 and Figure 4), that multiple adjacent light-shaping modules [100] formed over light sources [202] may be arranged such that the light sources [202] are mounted on a lower or vertical surface of the mounting substrate [401] (see Luo et al. paragraph 67 and Figure 6), each of the at least two reflector elements [130,140] extends between a first edge and a second edge (see Luo et al. Figure 3); wherein each of the at least two reflector elements [130,140] first edge is being located above a corresponding light source [202] of the at least two light sources as seen in a vertical direction (see Luo et al. Figures 3 and 6);  wherein each of the at least two reflector elements second edge is being located below a corresponding light source [202] of the at least two light sources as seen in a vertical direction (see Figure 6), the light entry portion [110] of the combined unit [100] comprising lens element [111,112] and reflector [130,140] may face any desired direction while still allowing the light to be uniformly diffused so long as the light source [202] faces such portion [110], and therefore the mounting substrate [401] may be disposed at a large angle of inclination with respect to the light exit direction, such as an angle of at least 15⁰ relative the light exit direction, and that there is greater freedom with regards to the way in which the mounting substrate [401] is arranged in order to satisfy different requirements of the structural design (see Luo et al. paragraph 67).  The examiner notes that the inclusion of the second light-shaping module is substantially a duplication of the first light-shaping module within the apparatus.  One of ordinary skill in the art would be able to include a second light-shaping module, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, one of ordinary skill in the art would be able to provide multiple modules [100] adjacent one another along the mounting substrate [401] to comprise a first light-shaping module and a second light-shaping module such that the plurality of light sources and the another plurality of light sources are at a different height in order to provide a desired mounting angle required for a given lighting application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Luo et al. to include another plurality of light sources mounted on a lower or vertical surface of the mounting substrate such that another at least two light sources of the another plurality of light sources are at a different height, wherein the plurality of light sources and the another plurality of light sources are at a different height; a second light-shaping module; wherein the second light-shaping module comprises: another plurality of lens elements provided to the mounting substrate such that each of the another plurality of light sources is provided with a corresponding lens element; another at least two reflector elements provided to the another at least two light sources, such that each of the another at least two reflector elements has a reflective surface; wherein each of the another at least two reflector elements extends between a first edge and a second edge; wherein each of the another at least two reflector elements first edge is being located above a corresponding light source of the another at least two light sources as seen in a vertical direction; wherein each of the another at least two reflector elements second edge is being located below a corresponding light source of the another at least two light sources as seen in a vertical direction.  One would have been motivated to do so in order to in order to provide a desired amount of light emission from the apparatus and mounting angle required for a given lighting application.
Luo et al. does not explicitly disclose the reflective surface of each of the at least two reflecting elements is facing the mounting substrate. 
Sferra et al. teaches the reflective surface (comprising the reflecting surface of reflecting element portion [115], see Figure 5B) of each of the at least two reflecting elements [116,117] (see paragraph 39 and Figure 5B) is facing the mounting substrate (comprising the circuit board substrate onto which light sources [102] are disposed, see paragraphs 32 and 39 and Figures 5B and 5C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the reflective surface each of the at least two reflecting elements of Luo et al. to face the mounting substrate as taught by Sferra et al.  One would have been motivated to do so in order to adjust the light distribution direction (see Sferra et al. paragraph 39).

With regards to Claim 32, Luo et al. discloses a lighting apparatus comprising: a mounting substrate [401] being arranged in the lighting apparatus at an angle with respect to a vertical direction (see paragraph 67 and Figure 6; the substrate [401] will substantially be arranged at an angle with respect to a vertical direction as seen in Figure 6); a plurality of light sources [202] mounted on a lower or vertical surface of the mounting substrate [401] such that at least two light sources of the plurality of light sources [202] are at a different height (see paragraph 67 and Figure 6); a plurality of lens elements (comprising the elements formed by the sides [111,112], see paragraph 45 and Figure 3) provided to the mounting substrate such that each of the plurality of light sources [202] is provided with a corresponding lens element (see Figure 3); at least two reflector elements [130,140] provided to the at least two light sources [202] (see paragraphs 43 and 57 and Figure 3), such that each of the at least two reflector elements has a reflective surface [141] (see paragraphs 43 and 57 and Figures 3 and 6); wherein each of the at least two reflector elements [130,140] extends between a first edge and a second edge (see Figure 3); wherein each of the at least two reflector elements [130,140] first edge is being located above a corresponding light source [202] of the at least two light sources as seen in a vertical direction (see Figures 3 and 6);  wherein each of the at least two reflector elements second edge is being located below a corresponding light source [202] of the at least two light sources as seen in a vertical direction (see Figure 6), wherein one or each of the plurality of lens elements [111,112] has a first surface (comprising a surface from which the light exits portions [111,112], see Figure 3) and a second surface (comprising a surface into which light [181,182] is incident, see paragraph 43 and Figure 3) located on opposite sides thereof (see paragraph 43 and Figure 3), wherein at least one of said first surface and said second surface of one or each of the plurality of lens elements comprises a first curved surface and a second curved surface (comprising a surface on a side of the lens element [111,112] for directing light [181] and a surface on a side of the lens element [111,112] for directing light [182], see paragraph 43 and Figures 1 and 3), said first curved surface being connected to said second curved surface through a connecting surface or line comprising a saddle point or discontinuity (see paragraph 59 and Figures 2 and 3), and the saddle point or discontinuity is located below the corresponding light source [202] as seen in a vertical direction (see Figures 3 and 6; the location of the light source [202] is to be on the side of the second surface of the lens element [111,112], and the saddle point or discontinuity is substantially on a side of the first surface of the lens element [111,112] and as seen in Figure 6, such saddle point or discontinuity is substantially located below the corresponding light source [202] as seen in a vertical direction of Figure 6).
Luo et al. does not explicitly disclose the mounting substrate is arranged at an angle of below 45⁰ with respect to a vertical direction.  However, Luo et al. does disclose the light entry portion [110] of the combined unit [100] comprising lens element [111,112] and reflector [130,140] may face any desired direction while still allowing the light to be uniformly diffused so long as the light source [202] faces such portion [110], and therefore the mounting substrate [401] may be disposed at a large angle of inclination with respect to the light exit direction, such as an angle of at least 15⁰ relative the light exit direction, and that there is greater freedom with regards to the way in which the mounting substrate [401] is arranged in order to satisfy different requirements of the structural design (see Luo et al. paragraph 67).  Therefore, one of ordinary skill in the art would be able to dispose the mounting substrate to be arranged at an angle of below 45⁰ with respect to a vertical direction in order to provide a desired mounting angle required for a given lighting application.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of the mounting substrate of Luo et al. such that the mounting substrate is arranged at an angle of below 45⁰ with respect to a vertical direction.  One would have been motivated to do so in order to provide a desired mounting angle required for a given lighting application (see Luo et al. paragraph 67).
Luo et al. does not explicitly disclose the first curved surface is located higher than the second curved surface as seen in a vertical direction.  However, Luo et al. does disclose the light entry portion [110] of the combined unit [100] comprising lens element [111,112] and reflector [130,140] may face any desired direction while still allowing the light to be uniformly diffused so long as the light source [202] faces such portion [110], and therefore the mounting substrate [401] may be disposed at a large angle of inclination with respect to the light exit direction, such as an angle of at least 15⁰ relative the light exit direction, and that there is greater freedom with regards to the way in which the mounting substrate [401] is arranged in order to satisfy different requirements of the structural design (see Luo et al. paragraph 67).  Furthermore, as shown in Figure 6, Luo et al. substantially shows the apparatus arranged such that the lens element [111,112] is positioned over the light source [202] to substantially have a curved surface located higher than the other curved surface in a vertical direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Luo et al. to include the first curved surface being located higher than the second curved surface as seen in a vertical direction.  One would have been motivated to do so in order to provide a desired mounting angle required for a given lighting application (see Luo et al. paragraph 67).
Luo et al. does not explicitly disclose the reflective surface of each of the at least two reflecting elements is facing the mounting substrate.
Sferra et al. teaches the reflective surface (comprising the reflecting surface of reflecting element portion [115], see Figure 5B) of each of the at least two reflecting elements [116,117] (see paragraph 39 and Figure 5B) is facing the mounting substrate (comprising the circuit board substrate onto which light sources [102] are disposed, see paragraphs 32 and 39 and Figures 5B and 5C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the reflective surface each of the at least two reflecting elements of Luo et al. to face the mounting substrate as taught by Sferra et al.  One would have been motivated to do so in order to adjust the light distribution direction (see Sferra et al. paragraph 39).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2017/0038521) as modified by Sferra et al. (US 2015/0345741), further in view of Garcia (US 2014/0063802).
With regards to Claim 2, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. does not disclose a lens plate integrating the plurality of lens elements; wherein the at least two reflector elements are mounted on the lens plate.
Garcia teaches a lens plate [101] integrating the plurality of lens elements [115] (see paragraph 48 and Figure 1); wherein the at least two reflector elements [125] are mounted on the lens plate [101] (see paragraph 42 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lens elements and at least two reflector elements of Luo et al. to include a lens plate integrating the plurality of lens elements; wherein the at least two reflector elements are mounted on the lens plate as taught by Garcia.  One would have been motivated to do so in order to provide proper alignment of an array of optical elements and reflector elements (see Garcia paragraph 42).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2017/0038521) and Sferra et al. (US 2015/0345741), further in view of Boyer et al. (US 2013/0107527).
With regards to Claim 11, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 1.
Luo et al. does not disclose a first reflector element of the at least two reflector elements is at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements provided at a lower height; wherein the difference between the first and second obtuse tangential angle is at least 1%.
Boyer et al. teaches a first reflector element [324’’’] of the at least two reflector elements (comprising reflector elements [324’’’,326’’’], see paragraph 84 and Figure 34B) is at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element [326’’’] of the at least two reflector elements [326’’’,324’’’] provided at a lower height (see paragraph 82 and Figures 34C and 34E; the lower reflector [326’’’] has a segment [306’’’] that is at a first obtuse angle that is substantially different from that of the second obtuse angle of the upper reflector [324’’]), wherein the difference between the first and second obtuse tangential angle is at least 1% (see paragraph 83 and Figures 34B and 34E; the segment [340] of reflector element [324’’’] is at a 129⁰ angle, while the edge of reflector element [326’’’] edge nearest the substrate is at a 100⁰ angle with respect to the mounting substrate (see paragraph 83 and Figure 34E, which is substantially at least 1% different).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reflector elements of Luo et al. to include a first reflector element of the at least two reflector elements is at a first obtuse tangential angle with respect to the mounting substrate lower than a second obtuse tangential angle of a second reflector element of the at least two reflector elements provided at a lower height as taught by Boyer et al.  One would have been motivated to do so in order to direct more light in a downward direction (see Boyer et al. paragraph 82).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US 2017/0038521), as modified by Sferra et al. (US 2015/0345741), further in view of Dinc et al. (US 2012/0026737).
With regards to Claim 26, Luo et al. and Sferra et al. disclose the apparatus as discussed above with regards to Claim 25.
Luo et al. does not explicitly disclose a first distance h1 between adjacent light sources at different heights associated with the first light-shaping module or second light-shaping module is lower than a second distance h2 between a light source associated with the first light-shaping module and another light source associated with the second light- shaping module at a different height.
Dinc et al. teaches a first distance h1 between adjacent light sources [21] at different heights associated with the first light-shaping module [29] or second light-shaping module [29] is lower than a second distance h2 between a light source [21] associated with the first light-shaping module [29] and another light source [21] associated with the second light- shaping module [29] at a different height (see paragraphs 24 and 50 and Figures 3 and 8; the spacing between light sources [21] in adjacent rows [23] are substantially at a distance h1 lower than a distance h2 between light source [21] of the first light-shaping module [29] and light source [21] of the second light-shaping module [29]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance between light sources of Luo et al. to include a first distance h1 between adjacent light sources at different heights associated with the first light-shaping module or second light-shaping module is lower than a second distance h2 between a light source associated with the first light-shaping module and another light source associated with the second light- shaping module at a different height as taught by Dinc et al.  One would have been motivated to do so in order to provide for diverse lighting output as desired for a given installation requirement (see Dinc et al. paragraph 63).

Claims 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fazzari et al. (FR 2961581; please see attached copy for reference to pages) in view of Luo et al. (US 2017/0038521) and Sferra et al. (US 2015/0345741).
With regards to Claim 27, Fazzari et al. discloses a light pole module comprising: a lighting apparatus comprising a mounting substrate (comprising the substrate of portion [14] onto which light sources [14a] are substantially mounted, see top of page 3 and Figure 3) being arranged in the lighting apparatus at an angle below 45⁰ with respect to a vertical direction (see Figures 2 and 3); a plurality of light sources [14a] mounted on a lower or vertical surface of the mounting substrate such that at least two light sources of the plurality of light sources [14a] are at a different height (see top of page 3 and Figures 2 and 3); at least two reflector elements [20,15] provided to the at least two light sources [14a] (see top of page 3 and Figure 3);  wherein each of the at least two reflector elements [15,20] extends between a first edge and a second edge (see Figure 3); wherein each of the at least two reflector elements [15,20] first edge is being located above a corresponding light source [14a] of the at least two light sources as seen in a vertical direction (see Figures 2 and 3; when aligned on the pole [1] as seen in Figure 2, the first edge of the at least two reflector elements [15,20] will substantially be located above a corresponding light source [14a]); wherein each of the at least two reflector elements [15,20] second edge is being located below a corresponding light source [14a] of the at least two light sources as seen in a vertical direction (see Figures 2 and 3; when aligned on the pole [1] as seen in Figure 2, the second edge of the at least two reflector elements [15,20] will substantially be located below a corresponding light source [14a]); a housing, said housing comprising an at least partially transparent or translucent sidewall [11] facing the plurality of light sources [14a] (see top of page 3 and Figure 2), and said housing further comprising a lower end portion (comprising the lower end at portion [13a], see top of page 3 and Figure 2) configured for being attached to a support pole [1] (see Figures 1 and 2).
Fazzari et al. does not explicitly disclose a plurality of lens elements provided to the mounting substrate such that each of the plurality of light sources is provided with a corresponding lens element.
Luo et al. teaches a plurality of lens elements (comprising the elements formed by the sides [111,112], see paragraph 45 and Figure 3) provided to the mounting substrate [401] such that each of the plurality of light sources [202] is provided with a corresponding lens element (see Figures 3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus of Fazzari et al. to include a plurality of lens elements provided to the mounting substrate such that each of the plurality of light sources is provided with a corresponding lens element, as taught by Luo et al.  One would have been motivated to do so in order to improve the light uniformity and optical efficiency of the light output (see Luo et al. paragraph 6).
Fazzari et al. does not explicitly disclose each of the at least two reflector elements has a reflective surface facing the mounting substrate.
Sferra et al. teaches the reflective surface (comprising the reflecting surface of reflecting element portion [115], see Figure 5B) of each of the at least two reflecting elements [116,117] (see paragraph 39 and Figure 5B) is facing the mounting substrate (comprising the circuit board substrate onto which light sources [102] are disposed, see paragraphs 32 and 39 and Figures 5B and 5C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the positioning of the reflective surface each of the at least two reflecting elements of Fazzari et al. to face the mounting substrate as taught by Sferra et al.  One would have been motivated to do so in order to adjust the light distribution direction (see Sferra et al. paragraph 39).

With regards to Claim 29, Fazzari et al. Luo et al., and Sferra et al. disclose a light pole module according to Claim 27 (please see the above discussion of the disclosure and teachings of Fazzari et al. and Luo et al. with regards to the limitations of Claim 27).
Fazzari et al. further discloses a lamp post comprising a support pole [1] and the light pole module (see Figure 2).

With regards to Claim 30, Fazzari et al., Luo et al., and Sferra et al. disclose the lamp post as discussed above with regards to Claim 29.
Fazzari et al. further discloses the lamp post [1] further comprising a functional module; wherein the functional module and the light pole module are arranged one above the other, aligned with the support pole [1] (see Figure 2); and wherein the functional module comprises any one or more of the following: an antenna configured for receiving and emitting cellular data; power management circuitry configured to manage the provision of power to multiple lamp posts; telecommunication circuitry; audio system management circuitry; WiFi circuitry; charger circuitry [7] (see bottom of page 3 and Figure 2); an environmental sensor such as a microphone, a detector of CO2, NOx, or smoke, and the associated circuitry; a human interface device (HID) and the associated circuitry, such as a camera, a loudspeaker, a button; or an image sensor and/or a camera and/or a video recorder.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Jacobson (US 2009/0225543), which discloses at least a lighting apparatus having a plurality of light sources disposed on a mounting substrate, a plurality of lens elements disposed thereon, and at least two reflector elements, VIssenberg (US 2010/0073925), which discloses at least a plurality of light sources disposed on a mounting substrate and reflector elements such that the reflecting surface is disposed to face the mounting substrate, Josefowicz (US 2011/019428), which discloses at least a lighting apparatus including a plurality of light sources disposed at different heights and having corresponding reflector elements and lens elements, Ahrari (US 2015/0330609), which discloses at least a lighting apparatus including a plurality of light sources disposed at different heights and having corresponding reflector elements and lens elements, Marquardt (US 9,400,087), which discloses at least a lighting apparatus having a plurality of light sources disposed on a mounting substrate, a plurality of lens elements disposed thereon, and at least two reflector elements, a reflective surface of the reflector elements facing the mounting substrate, Chen (US 9,903,561), which discloses at least a lighting apparatus having a plurality of light sources disposed on a mounting substrate, a plurality of lens elements disposed thereon, and at least two reflector elements, Kimura (WO 2005078336), which discloses at least a light pole module mounted on a pole and including at least a charging circuit, Hoffman (WO 2011058387), which discloses at least a pole-mounted light pole module including a plurality of light sources mounted at different heights and including at least two reflector elements, and Yan (WO 2015124438), which discloses at least a pole-mounted light pole module including a plurality of light sources mounted at different heights and including at least two reflector elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875